OPINION — AG — (1) FEDERAL PAYMENTS RECEIVED BY A COUNTY UNDER THE PROVISIONS OF PUBLIC LAW 94-565, 31 U.S.C. § 1601-1607, MUST BE DISTRIBUTED ON A PROPORTIONAL BASIS TO OTHER LOCAL UNITS OF GOVERNMENT, INCLUDING SCHOOL DISTRICTS, WHICH ARE AFFECTED BY THE ACQUISITION OF LANDS FOR FEDERAL USE AS CONTEMPLATED BY THE ACT. (DISTRIBUTED TO SCHOOL DISTRICT AND OTHER COUNTY FUNCTIONS IN THE SAME PROPORTION THAT THE COMPARABLE AD VALOREM TAXES WOULD HAVE BEEN DISTRIBUTED) (2) WHETHER A PARTICULAR FORMULA FOR THE DISTRIBUTION OF FUNDS UNDER PUBLIC LAW 84-565 IS ON A "PROPORTIONAL BASIS" IS A QUESTION OF FACT; HOWEVER, A FORMULA WHICH DISTRIBUTES FEDERAL PAYMENTS UNDER THE FACT ON THE BASIS OF THE PERCENTAGE OF REAL PROPERTY AD VALOREM TAXES WOULD BE A CONFORMING PROPORTIONAL BASIS DISTRIBUTION SYSTEM. CITE: ARTICLE X, SECTION 9 (JOHN F. PERCIVAL)